Citation Nr: 1432794	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for left tibia fracture residuals, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to November 1965 and had subsequent Reserve and National Guard service.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In January 2008, the RO increased the rating for the Veteran's left tibia fracture residuals to 10 percent, and the Veteran has continued to seek a higher rating for this disability.  In August 2009, the RO denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The Board remanded the case to the RO for additional development of the record in January 2014.  The case is again before the Board.  

By rating decision issued in March 2014, the RO assigned a separate compensable evaluation for right knee meniscal tear with degenerative joint disease.  Accordingly, that issue has been addressed separately and is not currently on appeal.  In that rating decision, the RO also increased the rating for the left tibia fracture residuals from 10 to 20 percent.  As less than the maximum benefit available was awarded, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of service connection for hearing loss and tinnitus are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran's left tibia fracture residuals most nearly approximates malunion of the tibia with moderate knee or ankle disability; marked knee or ankle disability is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals fracture left tibia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a November 2007 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran was notified of the specific rating criteria pertinent to his claim after the rating decision, but prior to the most recent adjudication in March 2014.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  

The Veteran was afforded VA examinations in December 2007 and July 2009.  In January 2014, the Board remanded this matter for an additional examination to determine the current severity of the Veteran's left tibia disability.  An examination was provided in February 2014.  The February 2014 examination report reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination, and conducted proper testing pertinent to the rating criteria and De Luca factors.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examination is adequate for rating purposes and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, at the May 2011 hearing, the undersigned clarified the issues on appeal and potential evidentiary defects were identified.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.


Legal Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform rating for the Veteran's left tibia disability is proper.

Analysis

The Veteran's left tibia fracture residuals is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  This rating contemplates malunion of the tibia with moderate knee or ankle disability.  In order to warrant a higher, 30 percent rating, malunion of the tibia with marked knee or ankle disability is necessary.  A 40 percent rating is warranted for nonunion of the tibia with loose motion, requiring a brace.  For the reasons below, the Board finds that the Veteran's left tibia fracture more nearly approximates malunion of the tibia with moderate knee or ankle disability.  

In this regard, the Veteran underwent VA examinations in December 2007 and July 2009.  The examinations revealed substantially similar findings, to include reports of pain in the left shin area that radiated out into the soft tissue.  The Veteran indicated that he also experienced associated spasms.  There was no reported history of inflammation, facture site motion, deformity, general debility, flare-ups of bone or joint disease, or that the condition affected the motion of the joint.  The examiner also noted that assistive devices were not needed for walking.  

On physical examination, there was evidence of leg shortening by half of one inch and the bone was noted as abnormal.  The weight bearing joint was also affected and there was evidence in the feet of abnormal weight bearing.  The examiner reported that there was functional limitation on standing and walking.  

An X-ray examination report revealed that there was no significant interval change in the nonspecific eccentric cortical thickening at the posteromedial aspect of the distal third of the left tibial diaphysis.  Differential diagnostic considerations included a healing stress fracture, chronic osteomyelitis, and osteoid osteoma.  The primary diagnostic code was "major abnormality, attn. needed."  

A bone scan showed slightly increased uptake at the distal shaft of the tibia with slight deformity, most likely from the previous trauma to the area, and slightly increased uptake in the knees and ankles, most likely due to osteoarthritis.  
VA treatment records revealed complaints of left leg, bilateral knee, and left ankle pain that were treated with pain medication and orthotics.  The Veteran also complained of involuntary leg movements while sleeping.  In January 2010, the Veteran reported that the leg pain increased in cold weather and he requested prescription pain medication.  

An X-ray examination report of the left foot from March 2010 revealed no acute fracture or dislocation.  There was narrowing of the left second MTP joint with associated osteophyte formation involving the distal end of the left second metatarsal and base of the left second proximal phalanx.  It also contained a notation that, on examination, there was no pain on palpation of any joints or swelling.  In-turning was not noticed on ambulation, however, the examination revealed left side limb length discrepancy which may have contributed to in-turning of the left limb.  The impression was leg length discrepancy, pain in foot joints, flatfoot.  

At the May 2011 hearing, the Veteran endorsed ankle weakness, his foot turning in, problems with his knees and hips, difficulty walking and going up steps, and constant pain and discomfort, to include radiating pain.  He further indicated that he experienced increased pain with cold weather and that he could not sit in one position for long periods of time.  

The Veteran was afforded a VA examination in February 2014 and reported persistent pain in the lower tibia resulting in loss of range of motion and weakness of the left ankle, which also sometimes gave out.  He noted that there was no effect on the range of motion or function of the left knee, but that he injured his right knee and had to have surgery for a torn menisci and ligament damage after his left ankle gave out.  

The Veteran also endorsed flare-ups, particularly during cold weather.  He indicated that the flare ups did not result in additional loss of range of motion of the left ankle.  He also stated that there was no additional loss of range of motion on repeated use due to pain, fatigue, weakness, or incoordination.  

On range of motion testing of the left ankle, plantar flexion was from 0 to 40 degrees and plantar dorsiflexion was from 0 to 20 degrees.  The Board notes that normal plantar flexion is to 45 degrees and normal plantar dorsiflexion is to 20 degrees.  He was able to perform repetitive use testing and there was no additional limitation of motion following repetitive use.  

On physical examination, the examiner noted that there was mild left tibial tenderness, but no localized tenderness or pain on palpitation of the joints or soft tissue of the left ankle.  There was also no functional loss or impairment of the left ankle.  The examiner noted that assistive devices were not required.  

On MRI scan, the impression was healed distal tibial shaft fracture.  An additional test revealed a normal ankle with mild deformity of the distal tibial shaft, which may be secondary to an old healed fracture.  

In regard to occupational functioning, the examiner noted that there was marked impairment for any physical related work due to his difficulty walking and standing.  

The examiner remarked that there was no malunion of the left knee and no residuals in reference to the left knee, but that the Veteran had residuals of the left tibia fracture and left ankle that were moderate in severity.  He also had a severe or marked disability in reference to the right knee residuals.  The examiner noted that there was no nonunion or loose motion requiring a brace or malunion with the left tibia or knee.  

At issue is whether a disability rating in excess of 20 percent is warranted for the service-connected left tibia fracture residuals.  As noted above, in order to warrant a higher, 30 percent rating, malunion of the tibia with marked knee or ankle disability is necessary.  

The Board finds that although the Veteran had difficulty standing and walking, and some reduced range of motion in the left ankle, pain, instability, weakness, and in-turning of the left foot, a marked left ankle or left knee disability has not been demonstrated.  Specifically, the limitation of motion in the left ankle was not significant and he endorsed no limitation of motion in his left knee.  

The examiner also reported that there was no localized tenderness or pain on palpitation of the joints or soft tissue of the left ankle, no functional loss or impairment of the left ankle, and the residuals of the left tibia fracture and left ankle were moderate in severity.  Diagnostic testing revealed a normal ankle with only mild deformity.  

The Board is aware that the examiner considered the residuals of the right knee to be marked and severe, however, the RO granted a separate compensable evaluation for the right knee disability and the rating criteria indicates that the knee and ankle disabilities in question are the ones associated with the same side as the service-connected tibia or fibula impairment; in this case, the left ankle and knee and not the right ankle and knee.  

The Board has also considered the Veteran's lay statements, to include his June 2008 Notice of Disagreement, wherein he described the initial injury and subsequent in-service treatment.  While the Board is sympathetic to the Veteran's experience during service, in this case, the primary consideration is the current severity of the Veteran's disability.  As such, those statements do not serve as a basis for a higher scheduler rating than that which is assigned.  

As to the Veteran's testimony in regard to increased weakness, pain, instability, involuntary leg movements while sleeping, and that his foot turns inward causing him to trip, the Board has considered the statements and finds the Veteran to be competent and credible as to his observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statements support a moderate left tibia disability with moderate knee or ankle disability and not a marked or severe disability. 

The Board also has considered whether the 40 percent rating is warranted.  However, as the February 2014 examiner reported that that there was no nonunion or loose motion requiring a brace, the Board finds that such rating is not warranted.    

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here reflects that the symptoms of the Veteran's left tibia fracture are fully contemplated by the applicable rating criteria.  As the rating criteria broadly encompass an associated slight, moderate, or marked disability, all of the Veteran's symptoms have been contemplated.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

Furthermore, there is no evidence to suggest that the Veteran had frequent hospitalization for his left tibia fracture, other than the hospitalization for the right knee injury as a result of his left ankle giving out, nor marked interference with employment.  As such, referral for extraschedular consideration is not warranted.  

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disabilities limit his ability to stand and walk, he has not alleged that his disabilities render him unemployable.  As such, the Board finds there is no implicit claim for TDIU.

For the foregoing reasons, the preponderance of the evidence is against any higher rating for the left tibia fracture residuals.  The benefit-of-the-doubt doctrine is therefore not for application with regard to the denial of any ratings higher than those indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

An evaluation in excess of 20 percent for the service-connected residuals fractured left tibia is denied.  


REMAND

The Veteran seeks service connection for a hearing loss disability and tinnitus.  

The Veteran was afforded a VA examination in August 2009 to determine whether he had hearing loss disability and/or tinnitus related to service.  The audiologist's opinion was inadequate for two reasons.  First, there was an inconsistency between the audiologist's statement that the Veteran gave a positive history of noise exposure and his statement that the Veteran denied a significant history of military noise exposure.  Second, the audiologist did not give a rationale with regard to his conclusion as to the etiology of the tinnitus and did not address the notation of left ear block in the Reserve medical records or the Veteran's contention that his tinnitus began following a punctured eardrum on a May 1979 flight during his Reserve service.  

In January 2014, the Board remanded these matters to obtain clarifying etiological opinions and specifically requested that the examiner address the aforementioned flight with associated ear block and/or punctured eardrum.  The opinions were provided in February 2014.  In regard to hearing loss, the examiner merely stated, "records do not include first diagnosis of hearing loss until 1983, some twenty years after active duty service.  Opinion remain unchanged from pervious cp examination..." and in regard to tinnitus, stated, "onset of tinnitus was noted long after active duty service."  The Board finds that these opinions are still inadequate as the examiner did not address the May 1979 flight and subsequent ear block.  As such, addendum opinions are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying opinion from a different VA audiologist, if possible.  The claims file should be sent to the audiologist for review.

The audiologist should provide separate opinions as to the etiology of the Veteran's bilateral hearing loss disability and his tinnitus, indicating whether each is as least as likely as not (50 percent probability or more) related to his active military service or to the flight during which the Veteran sustained what he described as a punctured eardrum and the Reserve treatment records indicate was left ear mild ear block.

A complete rationale should accompany each opinion provided.

The audiologist is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

An in-person examination should be scheduled if the audiologist believes that it would be beneficial in making his determination.  

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


